Appeal from a judgment entered upon the report of Alexander, Official Referee, dismissing the third-party complaint against the American Insurance Company.. The appellant submitted a record on appeal consisting only of the pleadings and the decision of the trial court, under the purported authority of section 575 of the Civil Practice Act, permitting an appeal without the preparation of a case where the appellant intends “ to rely only upon exceptions to rulings upon questions of law made after the cause is finally submitted.” The use of this section is not appropriate in this case since the disposition of the appeal may turn upon provisions of the insurance policy which are not a part of the findings and may reauire *789the making of additional findings or the clarification of the existing findings. The appeal will therefore he dismissed unless the appellant serves and files a record on appeal, prepared in accordance with the provisions of the Civil Practice Act and the rules of this court, on or before April 15, 1957, and is ready for argument during the May Term of this court. Attention is directed to rule 22 of the rules of this court. Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ., concur.